Citation Nr: 1409262	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-37 130	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD), and adjustment disorder with depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 RO decision.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2011.  His testimony has been reduced to writing, and the transcript of the hearing has been reviewed.

In addition to the June 2009 decision on appeal, the RO issued a second decision in September 2010, denying service connection for an acquired psychiatric disability to include adjustment disorder with depression.  Although the Veteran has not perfected an appeal as to this decision, the Board finds that his overall psychiatric disability nevertheless falls within the scope of the instant appeal.  In a precedent case, the United States Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence of record reflects that the Veteran has been assigned diagnoses indicative of adjustment disorder with depression, the Board has characterized the issue on appeal as reflected on the title page.  

The Veteran has raised claims for a total disability rating based upon unemployability due to service-connected disabilities, and a temporary total disability rating for hospitalization on account of a service-connected disability.  These claims are somewhat premature, as he currently has no service-connected disabilities.  However, if service connection is granted for any disability, these dependent claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran's claim for entitlement to service connection for PTSD was denied on the basis that he has not been assigned a diagnosis of PTSD.  His claim for entitlement to service connection for an adjustment disorder with depression was denied on the basis that no nexus to service is shown.  

The Veteran has recently submitted a certificate of completion and a discharge plan, reflecting that he had attended an inpatient PTSD treatment program run by the VA Hudson Valley Healthcare System in Montrose, New York.  According to the April 2013 discharge note, the Veteran has now been assigned a diagnosis of PTSD.  The note reflects that the physicians in that program deemed his psychiatric diagnoses to be PTSD, dysthymia, and polysubstance dependence.  

In support of his claim for service connection, the Veteran initially reported that he believed his PTSD was caused by having been handcuffed to a desk for a lengthy period of time, following a physical altercation with his wife.  He indicates that he was handcuffed to force him to cool down and to spare his wife further injury.  No attempt to verify this stressor event has been made, and no medical nexus between this event and his current psychiatric diagnoses has been drawn.  

However, during the July 2011 hearing on appeal, the Veteran testified as to two additional stressor events.  He testified that while he was stationed in Germany, he witnessed a burning tent, that a Specialist Simmons was so badly burned that he had to be transferred stateside for treatment.  He also testified that early in his military career he had been sexually assaulted by a Sargent Smith, who was later discharged for drunkenness.  As these stressor events are newly-raised, no attempt to verify them has been made and again, no medical nexus to his current psychiatric diagnoses has been drawn.  

In the case of the sexual assault claim, governing regulation requires additional notice and development action in such cases.  Thus, upon remand, the procedural and substantive actions required in 38 C.F.R. § 3.304(f)(5) should be accomplished.  

The Veteran's VA mental health treatment records should be updated for his file, to include all VA records since 2010, and also to include complete records reflecting his inpatient PTSD treatment program in Montrose, New York.  

If the Veteran has received any non-VA mental health care, he is advised to notify the VA so that VA can assist him in obtaining these records to support his claim.  

After all other procedural and evidentiary development has been accomplished, the Veteran should be provided with a VA psychiatric examination for the purpose of identifying a medical nexus between service and any of his currently-shown psychiatric disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  All notice and development pertaining to the claimed sexual assault stressor event about which the Veteran testified during the July 2011 hearing, as required by the provisions of 38 C.F.R. § 3.304(f)(5) should be accomplished.  The Veteran should be given adequate time to respond to all requests.

2.  The RO should undertake all actions necessary to attempt to verify the Veteran's three claimed stressor events through official channels.  If one of the three is verified, no further action pertaining to the other two claimed events is required.  A memorandum should be prepared for the file detailing all efforts taken and the findings and conclusions reached by adjudicators.

3.  Records reflecting mental health treatment (including substance abuse treatment as the topic overlap is significant) provided to the Veteran by VA facilities in Coatesville and Montrose, and all related clinics since 2010 should be obtained for review by adjudicators.  

4.  ONLY AFTER the above development has been accomplished, the veteran should be afforded a VA psychiatric examination to identify all currently-shown psychiatric diagnoses and to render an opinion as to whether any current diagnosis is related to service in any way.  The claims folder, to include all electronic and digital records must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the  examination.  With regard to each current diagnosis identified, the examiner is requested to render an opinion as to whether it is more, less, or equally likely that it had its inception during service or is otherwise related to service.  IF any of the Veteran's claimed stressor events is verified, the examiner is requested to render an opinion as to whether the verified stressor is medically linked to a current diagnosis of PTSD.  A complete rationale for all opinions expressed should be fully explained.

5.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


